Citation Nr: 0307507	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  98-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for vaginal problems, 
to include vaginitis, salpingitis, a displaced uterus, and 
rectovaginal fistula.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for mitral valve 
prolapse.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hysterectomy.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for thyroid disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic fatigue 
syndrome.  

6.  Entitlement to service connection for chronic 
hypoglycemia.   

REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1980 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The Board previously issued a decision in this appeal in 
November 2000, finding no new and material evidence to reopen 
the several service connection claims and denying service 
connection for chronic hypoglycemia.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an Order dated in May 2001, the Court 
vacated the Board decision and remanded the matter to the 
Board for additional consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).  By letter dated in September 2001, the Board 
advised the veteran, through her representative, that she had 
additional time in which to supplement the record before the 
Board.  The case is again before the Board for appellate 
review.  

The Board undertook additional development on the issues on 
appeal pursuant to authority granted by C.F.R. § 19.9(a)(2) 
(2002).  Such development consisted of a letter to the 
veteran and her representative seeking additional evidence 
for the appeal.  No substantive response or additional 
evidence was received.  
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The Board denied service connection for vaginal problems 
and mitral valve prolapse in a June 1990 decision.  The 
veteran was properly notified of this determination, and no 
appeal was perfected therefrom.

3.  Evidence received since the Board's June 1990 decision is 
either duplicative of evidence already considered or does not 
bear directly and substantially on the matter under 
consideration.  

4.  The RO denied service connection for hysterectomy, 
thyroid disorder, and chronic fatigue syndrome in a February 
1995 rating decision.  The veteran was properly notified of 
this determination, and no appeal was perfected therefrom.

5.  Evidence received since the RO's February 1995 is either 
duplicative of evidence already considered or does not bear 
directly and substantially on the matter under consideration.

6.  The record does not contain evidence of a current 
disability, claimed as chronic hypoglycemia.


CONCLUSIONS OF LAW

1.  The June 1990 Board decision that denied service 
connection for vaginal problems and mitral valve prolapse is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2002).

2.  No new and material evidence has been received since the 
June 1990 Board decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).    
3.  The February 1995 rating decision that denied service 
connection for a hysterectomy, a thyroid disorder, and 
chronic fatigue syndrome is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).    

4.  No new and material evidence has been received since the 
February 1995 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).   

5.  Service connection for chronic hypoglycemia is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the February 1997 and November 1997 rating 
decisions, the March 1998 statement of the case, and 
supplemental statements of the case dated in February 2000 
and March 2000, the RO provided the veteran and her 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate her 
claims.  In addition, the Board's September 2002 letter to 
the veteran explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and secure 
evidence, listed the evidence already obtained for the 
appeal, and requested that she submit or identify and 
authorize the release of additional relevant evidence.  The 
Board did not receive any substantive response to this 
letter.  Accordingly, the Board finds that the veteran has 
been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With respect to the duty to assist, the Board notes that that 
record includes service medical records, VA medical records, 
reports of relevant medical examinations, and private medical 
records identified or submitted by the veteran.  There is no 
indication from review of the claims folder, and no 
allegation from the veteran or her representative, that 
additional evidence pertinent to the appeal remains 
outstanding.  The Board is therefore satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the instant appeal is based on claims filed 
prior to that date, the amended regulations are not for 
application.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of her appeal.  Because the 
veteran has been afforded all required notice and assistance, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to her.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

New and Material Evidence Claims

The Board denied service connection for mitral valve prolapse 
and vaginal problems in a June 1990 decision.  This decision 
confirmed the RO's prior denials.  The veteran did not appeal 
this determination to the Court.  Therefore, the June 1990 
decision, which subsumes the prior RO decisions, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1104 (2002).

The RO denied service connection for hysterectomy, thyroid 
disorder, and chronic fatigue syndrome in a February 1995 
rating decision.  It notified the veteran of this 
determination that same month, but she did not timely file a 
substantive appeal. As such, this determination became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

1.  Vaginal Problems and Mitral Valve Prolapse

Evidence of record at the time of the June 1990 Board 
decision consists of service medical records, private medical 
records dated from 1985 to 1989, reports of November 1986 and 
July 1989 VA examinations, and the veteran's testimony from a 
March 1989 personal hearing.  The Board found that the 
evidence of record failed to show gynecologic disorder in 
service or current gynecologic disorder attributable to 
service.  The Board also found, with respect to the claim for 
mitral valve prolapse, no evidence of current disability.    

Evidence received since the June 1990 Board decision consists 
of copies of the veteran's service medical records, 
additional private medical records dated from January 1989 to 
August 1996, VA treatment records dated from October 1991 to 
February 2000, and the report of the March 1997 VA 
examination.  

The Board finds that none of this evidence is new and 
material.  First, the copies of service medical records are 
duplicates of records already considered and are therefore 
not new.  Second, the remaining evidence does not bear 
directly and substantially on the matter at issue, i.e., 
whether the veteran currently has the claimed disorder and 
whether it is associated with service, and is therefore not 
material.  For example, the additional private medical 
records document the veteran's irregular periods, cramps, and 
history of recurrent ovarian cysts, but offer no clinical 
discussion as to the onset or etiology of these problems and 
do not relate the veteran's disorders to her service.  They 
are silent as to any diagnosis of cardiac disorder.  
Similarly, VA treatment records reflect the veteran's 
reported history of mitral valve prolapse but contain no 
current findings indicative of this or any cardiac disorder.  
As to both mitral valve prolapse and vaginal problems, there 
is no reference to the veteran's service medical history and 
no clinical discussion as to the relationship of either to 
her service.  Finally, the March 1997 VA examination does not 
address vaginal problems.  Evaluation for cardiac problems 
yielded an impression of no evidence of mitral valve prolapse 
based on current examination.  Because this evidence is not 
new and material within the meaning of 38 C.F.R. § 3.156(a), 
the claim is not reopened.  With respect to these issues, the 
appeal is denied.  

2.  Hysterectomy, Thyroid Disorder, and Chronic Fatigue 
Syndrome

Evidence of record at the time of the February 1995 rating 
decision consists of service medical records, private medical 
records dated from 1985 to 1989, reports of November 1986 and 
July 1989 VA examinations, the veteran's testimony from a 
March 1989 personal hearing, and additional private medical 
records dated from 1990 to 1993.  With respect to 
hysterectomy, the RO found no evidence of disorder in service 
or disorder attributable to service or to a service-connected 
disability.  With respect to thyroid disorder and chronic 
fatigue syndrome, the RO found no disorder in service or 
within any presumptive period.  

Evidence received after the February 1995 rating decision 
consists of copies of the veteran's service medical records, 
additional private medical records dated from February 1989 
to August 1996, and VA treatment records dated from October 
1991 to February 2000, and the report of the March 1997 VA 
examination.

Again, the Board finds that none of this evidence is new and 
material.  As above, copies of service medical records are 
duplicates of evidence already considered and are therefore 
not new.  The remaining evidence does not bear directly and 
substantially on the matter at issue, i.e., whether the 
veteran currently has the claimed disorder and whether it is 
associated with service, and is therefore not material.  The 
additional private medical records reflect the veteran's 
reports that she developed chronic fatigue syndrome in 
approximately 1992, many years after service.  They do not 
contain any clinical findings indicative of a current thyroid 
disorder, nor do they offer any clinical evidence relating 
the veteran's hysterectomy, claimed thyroid disorder, or 
chronic fatigue syndrome to service.  VA treatment records 
also reflect the veteran's reported history of having 
developed chronic fatigue syndrome in 1992.  However, they 
are silent as to any clinical diagnosis of a current thyroid 
disorder, and they do not offer any clinical evidence 
relating hysterectomy, claimed thyroid disorder, or chronic 
fatigue syndrome to service.  Finally, findings from the 
March 1997 VA examination are not relevant to any of these 
claims.  Therefore, there is no new and material evidence 
within the meaning of VA regulation to reopen the claims for 
service connection for hysterectomy, thyroid disorder, and 
chronic fatigue syndrome.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claims are not reopened and the 
appeal is denied.  


Service Connection for Chronic Hypoglycemia

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b). 

The Board finds that service connection for chronic 
hypoglycemia must be denied.  Service connection may not be 
established if there is no current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the evidence fails to disclose any 
current diagnosis of hypoglycemia.  That is, service medical 
records reveal evaluation for symptoms possibly associated 
with hypoglycemia.  However, the disorder was never diagnosed 
in service.  Similarly, private and VA treatment records, as 
well as VA examination reports dated in September 1989 and 
March 1997 are negative for diagnosis of hypoglycemia.  In 
fact, the only evidence of record as to the current existence 
of hypoglycemia is the veteran's own assertion that she has 
the disorder.  However, as a lay person without education or 
training in medicine, she is not competent to offer an 
opinion as to whether she is currently diagnosed with any 
medical disorder or its etiology.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for chronic hypoglycemia.  38 U.S.C.A. § 
5107(b).   


ORDER

As no new and material evidence has been received to reopen a 
claim for service connection for vaginal problems, mitral 
valve prolapse, hysterectomy, thyroid disorder, and chronic 
fatigue syndrome, the claims are not reopened.  The appeal 
with respect to these claims is denied.    

Service connection for chronic hypoglycemia is denied.    




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

